


EXHIBIT 10.1




L. Alex Scarbrough, Jr. B.S. Geology, M.S. ABT Geology

2011 East Kettle Ave, Centennial, Colorado 80122

Phone: (303) 319-6506

E-mail: alexscar@comcast.net

 

THIS AGREEMENT made the 21st day of October, 2013, between




L. Alex Scarbrough, Jr. B.S. Geology, M.S. ABT Geology (“Scarbrough”) individual
with an office at

2011 East Kettle Ave

Centennial

Colorado 80122

And

Bison Petroleum Corp. (“Bison”)

2825 East Cottonwood Park

Suite 503

Salt Lake City

UT 84121







WHEREAS:




L. Alex Scarbrough Jr. is an experienced hard minerals geologist providing
services to the natural resource industry, and Bison (the “Company”) is in the
business of developing natural resources and is desirous of retaining the
services of Scarbrough in his capacity as a geologist:




NOW THEREFORE:




Scarbrough offers to provide services to Company including but not limited to
geological consulting, management of field operations, representation on
technical and management committees, and preparation of qualifying reports.




Company will remunerate Scarbrough at the rate of $500 per day with a three day
per month minimum for the duration of the agreement which will expire on 31
December 2013.  Statements will be prepared and submitted on a monthly basis if
requested.  Out of pocket expenses will be reimbursed upon submission of a
monthly expense statement.






 

--------------------------------------------------------------------------------







IN WITNESS WHEREOF the parties have hereunder executed this agreement the day
and year first written above.










/s/ L. Alex Scarbrough Jr.

L. Alex Scarbrough Jr.




/s/ Antonio Martinez – Guzman

Bison Petroleum Corp.

Antonio Martinez – Guzman, CEO, President.





2





